FILE COPY

       RE: Case No. 17-0699                DATE: 10/20/2017
       COA #: 12-15-00062-CV                  TC#: C0824736
STYLE: IN RE SPAKE

      Today the Supreme Court of Texas dismissed as moot
Relators’ Motion for Emergency Relief and dismissed as moot
the petition for writ of mandamus in the above-referenced
case.




                       MS. PAM ESTES
     10/20/2017        TWELFTH COURT OF APPEALS
                       1517 W. FRONT ST., STE. 354
                       TYLER, TX 75702
                       * DELIVERED VIA E-MAIL *